 Case 1:20-cv-01586-JMS-MPB Document 1 Filed 06/08/20 Page 1 of 4 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

ROBERT COLE                                       )
                                                      CASE NO. 1:20-cv- 1586
                                                  )
                                                  )
              Plaintiff,                          )
                                                  )
      vs.                                         )
                                                  )
THE CITY OF ATTICA, INDIANA                       )
                                                  )
              Defendant.                          )


       Plaintiff Robert Cole (“Plaintiff”), by and through counsel, for his Complaint against

Defendant The City of Attica, Indiana (“Defendant”) for the failure to pay overtime in violation of

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219; and based on personal knowledge

of his own conduct and upon information and belief, states and alleges as follows:

                                       INTRODUCTION

  1. This case challenges policies and practices of Defendant that violate the Fair Labor

      Standards Act, 29 U.S.C. §§ 201-219 (the “FLSA”).
Case 1:20-cv-01586-JMS-MPB Document 1 Filed 06/08/20 Page 2 of 4 PageID #: 2



                                 JURISDICTION AND VENUE

       1)      This Court has federal question jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and 29 U.S.C. § 216(b).

       2)      Venue is proper in this forum pursuant to 28 U.S.C. § 1391.

                                             PARTIES

       3)      At all times relevant herein, Plaintiff was a citizen of the United States and resident

of Fountain County, Indiana.

       4)      At all times relevant herein, Plaintiff was an employee of Defendant within the

meaning of 29 U.S.C. § 203(e).

       5)      At all times relevant herein, Defendant was an employer within the meaning of 29

U.S.C. § 203(s)(1)(C).

                                  FACTUAL ALLEGATIONS

       6)      At all relevant times, Defendant has operated and controlled the Attica Police

Department.

       7)      Plaintiff was employed as a non-exempt police officer by the City of Attica.

       8)      As a police officer, Plaintiff is an employee engaged in a public safety activity and

in an emergency response activity within the meaning of the FLSA.

       9)      At all relevant times, Plaintiff typically worked over 40 hours per workweek.


       10)     Defendant failed to pay Plaintiff overtime compensation as required by the FLSA

at a rate of not less than one and one-half his regular rate, and such overtime remains mostly unpaid.
Case 1:20-cv-01586-JMS-MPB Document 1 Filed 06/08/20 Page 3 of 4 PageID #: 3



          11)   Instead, Defendant required Plaintiff to accept “compensatory time off” in lieu of

overtime wages in an amount in excess of 480 hours. For example, Plaintiff has accrued, and

regularly maintained, over one thousand hours of compensatory time.

          12)   The FLSA prohibits employers from allowing or requiring employees to accrue

over 480 hours of compensatory time. See 29 U.S.C. § 207(o)(3)(A) (“…the employee engaged in

such work may accrue not more than 480 hours of compensatory time…”).

          13)   In impermissibly requiring Plaintiff to accrue “compensatory time” in an amount

well in excess of 480 hours, Defendant has violated the FLSA by failing to pay Plaintiff the

overtime compensation as at a rate of not less than one and one-half their regular rate, and such

overtime remains mostly unpaid.

          14)   Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.

          15)   To the extent that Defendant failed to make, keep, and preserve records of all hours

worked, Plaintiff is entitled to a reasonable estimate of such time.

                                           COUNT ONE

                                      (Overtime Violations – FLSA)

          16)   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          17)   The FLSA requires that non-exempt employees be paid for hours worked in excess

of 40 in a workweek at a rate of not less than one and one-half their regular rates.

          18)   Plaintiff regularly worked over 40 hours per week.
Case 1:20-cv-01586-JMS-MPB Document 1 Filed 06/08/20 Page 4 of 4 PageID #: 4


       19)    Defendant failed to pay Plaintiff overtime compensation at a rate of not less than

one and one-half their regular rates for overtime hours worked in violation of the FLSA.

       20)    As a result of Defendant’s practices and policies, Plaintiff has been damaged in that

he has not received wages due to him pursuant to the FLSA; and because wages remain unpaid,

damages continue.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Honorable Court:

       A.     Enter judgment against Defendant and in favor of Plaintiff;

       B.     Award Plaintiff actual damages for unpaid wages;

       C.     Award Plaintiff liquidated damages equal in amount to the unpaid wages found

              due to Plaintiff;

       D.     Award Plaintiff pre-judgment and post-judgment interest at the statutory rate;

       E.     Award Plaintiff fees, costs, and disbursements; and

       F.     Award Plaintiff further and additional relief as this Court deems just and proper.


                                                       Respectfully submitted,

                                                       RUCKELSHAUS KAUTZMAN BLACKWELL
                                                       BEMIS DUNCAN & MERCHANT, LLP

                                                       /s/ Edward J. Merchant
                                                       Edward J. Merchant
                                                       Attorney No. 26882-49
                                                       RUCKELSHAUS KAUTZMAN BLACKWELL
                                                       BEMIS DUNCAN & MERCHANT, LLP
                                                       135 N. Pennsylvania St., Ste 1600
                                                       Indianapolis, Indiana 46204
                                                       (317) 634-4356
                                                       ejm@rucklaw.com
